DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/22/2021 has been entered. Claims 1-7 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (FR 2337285 A1) in view of Winkler (US 8616348 B2), hereinafter Winkler ‘348 and Winkler (US 8875851 B2), hereinafter Winkler ‘851.
Regarding claim 1, Meyer discloses a ball screw apparatus (see Fig. 4) comprising: a ball nut (3, 12) including an inner periphery, a ball track formed in the inner periphery (see Fig. 4), and a second stopper (portion of 3, 12 which stops right most ball shown in Fig. 4), wherein the second stopper includes a second recessed portion (see Fig. 4, right most half circle of 3 which holds a ball in the figure; see Fig. 5, 16; see Fig. 6, 17)5 formed in the inner periphery of the ball nut, a ball screw shaft (2) including an outer periphery and a ball track formed in the outer periphery, the ball screw shaft being inserted through the ball nut (see Fig. 4); a ball train (6) including a plurality of main balls housed in a raceway formed between the ball track of the ball nut and the ball track of the ball screw shaft (see Fig. 4);10 a second coil spring (11) including a first end (right side of 11 in Fig. 6) that engages with a second end (left side of 6 in Fig. 6) of the ball train and a second end (left side of 11 in Fig. 6) supported by the second stopper (via 6a) and housed in the raceway (see Fig. 4); and a second stopper ball (6a) held in the raceway and interposed between the second recessed portion and the second end of the coil spring (see Fig. 6), wherein the second recessed portion holds the second stopper ball such that the second stopper ball is sandwiched between the second recessed portion and the ball track of the ball screw shaft to regulate movement of the second stopper ball with respect to the ball nut (see Fig. 4). Meyer fails to disclose the second stopper ball having a larger diameter than the 15 main balls. However, Winkler ‘348 teaches the second stopper ball (see Fig. 6, stopper 42) having a larger diameter than the main balls (see column 6 lines 16-19, wherein locking element 41, 42, the diameter of which before fitting into the thread between the spindle nut 3 and the spindle 2 is greater than the diameter of the thread). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Meyer with a locking element having a larger diameter than the main balls, as taught by Winkler ‘348, to frictionally brace the spindle nut and provide a stop for the first spring element (see column 6 lines 26-35). Meyer in view of Winkler ‘348 fail to disclose the second recessed portion is elongated along an axial direction of the ball screw shaft and has a length corresponding to a width of a plurality of tracks of the ball track of the ball nut. However, Winkler ‘851 teaches the second recessed portion (see Fig. 2b, 23, 25) is elongated along an axial direction of the ball screw shaft (axial direction of nut 3) and has a length corresponding to a width of a plurality of tracks of the ball track of the ball nut (see Fig. 2b, wherein the length of 23, 25 is clearly longer than two ball tracks). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Meyer in view of Winkler ‘348 with a recessed portion elongated in the axial direction of the ball screw shaft having a length corresponding to a width of a plurality of tracks, as taught by Winkler ‘851, to provide a pocket-shaped recess which has a tangential stop face, such that separate components for the stops are not required and the stops being integrated in the thread of the nut in a cost-effective manner (see column 5 lines 8-12 and lines 13-15).  20  
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the ball nut (Meyer, 3) includes a bearing surface (Winkler ‘851, 25), a regulation surface (Winkler ‘851, surface perpendicular to 23 and 25) and a third surface (Winkler ‘851, 23) that define the second recessed portion, the bearing surface supports the second end of the second coil spring (Meyer, left side of 11) via the25 second stopper ball (Meyer, 6a), the regulation surface intersects the bearing surface to regulate movement of the second stopper ball in an axial direction (Winkler ‘851, see Fig. 2b, wherein the surface perpendicular to 23 and 25 prevents axial movement of the stopper ball into the nut), and the third surface intersects each of the bearing surface and the regulation surface to define a bottom surface of the second recessed portion (Winkler ‘851, see Fig. 2b, wherein 23 defines a bottom surface).  21  
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the second stopper ball (Meyer, 6a) is sandwiched between the third surface (Winkler ‘851, 23) and the ball track of the ball screw shaft (Winkler ‘851, track of 3).   
Regarding claim 4, Meyer discloses a diameter of the second stopper ball (6a) is larger than an inside diameter of an end turn portion of the second coil spring corresponding to the second end (see Fig. 6), and the second stopper ball functions to support the second coil spring by being in 10 contact with an inner periphery of the end turn portion of the second coil spring (see Fig. 6).   
Regarding claim 5, Meyer discloses a first stopper (portion of 3, 12 which stops right most ball shown in Fig. 4, however on the opposite side of the nut), a first coil spring (11) including a first end (right side of 11 in Fig. 6) that engages with a first end of the ball 1 train (6), and a second end (left side of 11 in Fig. 6) that is supported by the first stopper (see Fig. 6), and a first stopper ball (6a) is interposed between the first stopper and the second end of the first coil spring (see Fig. 6).   
Regarding claim 6, Meyer discloses20 the first stopper (portion of 3, 12 which stops right most ball shown in Fig. 4, however on the opposite side of the nut) includes a first recessed portion (see Fig. 4, right most half circle of 3 which holds a ball in the figure; see Fig. 5, 16; see Fig. 6, 17; however, on the opposite side of the nut) formed in the inner periphery of the ball nut (see Fig. 4), and the first stopper ball is held in the first recessed portion and interposed between the first recessed portion and the second end of the first coil spring (see Fig. 6).  2  
Regarding claim 7, Meyer discloses a diameter of the first stopper ball (6a) is larger than an inside diameter of an end turn portion of the first coil spring (11) corresponding to the second end, and the first stopper ball functions to support the first coil spring by being in contact with an inner periphery of the end turn portion of the first coil spring (see Fig. 6).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JOSEPH BROWN/Primary Examiner, Art Unit 3658